Title: Invoice from Robert Cary & Company, 13 April 1763
From: Robert Cary & Company
To: Washington, George



London 13th April 1763.

Invoice of Goods Shippd on board the Nelly John Johnstoun on the proper acct and risque of George Washington and go to him consigned.


 Edwd Hippisley Linnen


5 ps. Oznabrig qty 549 Ells @9¼
£ 21. 3. 2


½ ps. Hessen pr Wr 18/ ps.
. 9.  


2 ps. Irish 3 qt. 50 yards 13d.
2.14. 2


2 ps. Ditto 133 qt. 46 yards 18d.
3. 9.  


1 ps. long Lawn 150/
7.10.  


1 ps. corded Dimothy 65/
3. 5.  


1 dozn red and white Handfs 36/
1.16.  


1 ps. Chintz yd wide qty 14 yds 84/
4. 4.  


1 ps. Chintz 6/4 wide qty 12 yds 80/
4.     


1 ps. Cambrick 163 80/
4.     


1 ps. Ditto 174 100/
5.     


Trunk and wrapper
. 8.  



 Mauduit & Co. Woolen


2 ps. Wr welch Cotton (94 94) 188 yds @16¼
12.14. 7


50 yds light coloured plush 3/4
8. 6. 8


1 ps. Scarlet Shalloon 37/6
1.17. 6


Trimmings
.14. 6


1 ps. Wr Kendal Cotton for Wrapper
. 9.  


Canvas &ca for one Bale
. 3. 6


 Jas Shipley Grocery


12 dble Loaves [sugar] 2.26 @12d.
4. 2.  


Raisolins 1 Jarr 1.15 Nt 26 56/
.13.  


Currants a Jarr 26 lb. 56/
.13.  


Petre a Box 25 [lb.] 12d.
1. 5.  


Almonds in Shell 1 Bushl 21/
1. 1.  


White Ginger 6 [lb.] 1/
. 6.  


Pearle Barley 6 [lb.] 6d.
. 3.  


Sago 6 [lb.] 3/6
1. 1.  


Mace 1 [lb.] 18/
.18.  


1 Barrel, 1 Box, 1 Jarr & 1 Bag & Cartg.
. 8. 2


 Jno. Spicer Shott


20 lb. of small goose Shott @2½
. 4. 2


0.2.0 large Bristol Shott @18/
. 9.  


2.0.0 Shott No. 3 & No. 4 17/
1.14.  


 11 Bags @2d. is 1/10 a Cask 1/6
. 3. 4


Carriage on board
. 1.  


 Edwd Manby Pipes


20 groce Hunters 14d.
1. 9. 2


1 Groce long
. 4.  


To 1 Cask and 1 Box
. 3. 6


 Richd Clay Pickles


A Case of Pickles



2 Pottles of Walnuts
. 6.  


3 ditto India Mangoes
.18.  


6 ditto french Olives
1.10.  


2 ditto Anchovies
.15.  


2 ditto fine Capers
. 8.  


15 pottle Bottles Case & lock
1. 0. 0


Cake Sope 56 lb. @6d.
1. 8.  


Box
. 1.  


 Philip Bell Joynery


 2 Mahagony Salvers 12 Inchs 2 Ditto Ditto 9 Do 2 Ditto Ditto 6 Do
. 6.  


2 Neat Mahay Cases for 1 dozn large knives & forks & 1 dozn Desart Do to each case
3. 3.  



2 Neat Mahay Cases for 1 dozn Table Spoons & 1 dozn Desart Do to each case
3.     


a strong case
. 4.  


 Jno. Shakespear Cordage


100 Fathom of leading line @5d. pr lb.
1. 2. 6


200 fathom of large line No. 6
.12.  


1 dozn large Chalk lines @4/
. 4.  


Matt & Shipping
. 1. 6


 Benja. Kenton Porter


12 dozn fine old Porter—bottled & packed—and wier’d—@6/6 pr Dozn
3.18.  


Cask
. 5. 6


Cartage
. 1. 6


 Willm Maile Whe Lead


1 Keg white Lead grd o C. 2 Q. 3 lb. Nt @34/
.17.11


1 Keg
. 1.  


10 Barls of bream black @4d.
. 3. 4


Hamper
. 1. 3


 Jos. Etherington Apothey


1 pt Spirits Hartshorne
. 4.  


5 Oz. Ipecacuana powder
. 7. 6


1 lb. 8 oz. Venice Treacle
. 7. 6


2. 12 Oz. Diascordium
.11.  


1. 4 Oz. Ointment Marshmallows
. 2. 1


9 Oz. powder of Jallop
. 6.  


½ lb. best Rhubarb
.16.  


4. 8 oz. Bird Lyme
. 6. 9


2 lb. Blistering Plaster
. 9.  


 2 lb. Mellilot 1/8 1 lb. Sperma Citi 3/6
. 5. 2


1. 6 oz. Manna
.10. 3 3/4


4. 10 oz. strong cinnamon Water
. 8. 3 3/4


1. 2 oz. Salts of Hartshorne
. 9.  


4. 6 Oz. Spirits Turpentine
. 3. 7 3/4


 2 lb. Allum 10d. 6 Oz. Spirits Nitre dulcis 2/
. 2.10


6 Oz. Conserve Roses
. 1.  


8 Oz. Tincture of Castor
. 5. 4


8 Ethiops Mineral
. 2. 8


1 lb. Cream of Tarter powdered
. 1.  


1 Groce Phial Corks
. 6  


1 lb. Camomile Flowers
. 1. 8


1. 6 oz. Aq: Mirabilis
.   2 3/4


Bottles, Potts & Box
. 6. 8



 Saml Steemson Tools


To 1 pr 3½ Inch Cornish plains and 1 Plow and Iron
1. 0. 0


To 1 Jack raising Plain & 3 Ogees & 2 Rabbit plains 14/
.14.  


To 2 moving Philisters & beed plains boxed and 2 doznplain Irons
1. 1. 6


To 1 Tenant Saw with brass Screws, and 1 Compass Ditto with Iron Screws and 2 dozn files
.15. 4


To 6 firmers, and Six Gouges, & Six bright Mortice Chissels
.10.  


To a packing case to Ditto
. 6. 6


 Chas Brown Corks


 20 Groce Corks £2 A Bag 1/
2. 1.  


A Chest, Cord, & Cording
.17. 6


 Moseley & Co. Pladhose


3 dozn plaid hose No. 3 @10/6
1.11. 6


3 dozn Ditto 2 @9/6
1. 8. 6


1 fine lea: Cap
. 2.  


 Stephn Heath Hab[erdasher]y


6 lb. Shoe thrd @1/3
. 7. 6


20 lb. Ditto @1/6
1.10.  


3 lb. Superfine Baladine Do @3/
. 9.  


4 Oz. Fine Scotch Do @1/
. 4.  


4 Oz. Ditto Do 1/6
. 6.  


2 Oz. Ditto Do 2/
. 4.  


4 Oz. Superfine Do 2/6
.10.  


2 Oz. Ditto Do 3/
. 6.  


2 Oz. Ditto Do 4/6
. 9.  


3 ps. fine Diaper Tape 11d.
. 2. 9


4 ps. fine Diapr Tilletting 2/3
. 9.  


1 dozn ribd waved stock tape
.14.  


1 dozn superfine Scarlet Gartg
. 1.10


1 ps. London quality
. 2.  


1 ps. silk binding
. 6. 6


1 ps. rich sattin Ribbon
.11. 6


2 ps. broad 26/
2.12.  


3 dozn brod new figures 7/
1. 1.  


18 pr Womens Kid Gloves & Mitts 2/
1.16.  


3 pr Sattin Ditto 16d.
. 4.  


3 pr best buck stichd Tops 4/9
.14. 3


3 pr best Do Tand ditto 2/3
. 6. 9


1 Groce best Baladine whip lashes
1. 4.  


A Box
. 9  



 Richard Weale Cut[ler]y


2 dozn pr of neat China handle knives & forks with strong Silver Ferrels
5.     


2 dozn pr Do Do Desart Do
4. 4.  


6 dozn box[wood handled] Butchers knives @2/
.12.  


1 pr Womans Scissars
. 1.  


1 pr large Ditto
. 1. 2


1 pr Curling Irons
. 1.  


½ dozn Gunworms @16/
. 8.  


1 very neat Paper Snuff Box lined with Tortoize shell
1. 8.  


4 Enamelled bottle Tickets
. 4.  


1 Groce Silver brest Buttons with Shanks
. 3.  


3 dble grose Black horn buttons @3/
. 9.  


½ lb. brass Pins
. 2.  


500 very best Kirby hooks sorted from a perch to alarge Cod
1.10.  


1 fishing Reel compleat
. 6.  


 Mary Vaughton Sieves


4 Brass Wier Wheat Sieves @3/
.12.  


 Josh Cartony Tea


6 lb. finest Hyson Tea @18/
5. 8. 0


Canister & box
. 3. 6


 Willm Tidmarsh Woolcards


6 pr Woolcards @20/
.10.  


 Thos Symes Seeds


100 lb. best new cloverseed @7d.
2.18. 4


5 lb. best Turnipseed @1/
. 5.  


Bag
. 1.  


 Francs Nalder Cheese


1 Cheshire Cheese 42¼ @5d.
.17. 7


A Box to ditto
. 1. 6


 Wm Maile Mustard


1 small box qty 12 bottles best Durham Md
.12.  


Box
.  . 6


 Edd Goldney Statiy


2 Rms best 4to D. Post
1. 4. 0


 12 Papers best Ink powder
. 6.  


1 la: Box Wafers
. 4.  


Smallets History of England 11 Vols. in Calf
3. 3.  


Dodsleys Annl Register 4 Vols. in Calf
1. 4.  


1 M[emorandu]m for Gentn 1763
. 1. 8


1 Ditto for Lady Do
. 1.  



 Richd Wintle Hair Pr


6 lb. Hair powder
. 3.  


10 lb. Starch @7d.
. 5.10


 Francis Montague Mill[iner]y


A fashe Knett Cap with pink Ribbn
. 6.  


 A Ditto wt. Blue 7/6 A knett handf &[c]a 12/
.19. 6


 6 Skeleton wiers @2d. 1/ 3 Egrets 1/6 4/6
. 5. 6


A White Puckerd bonnet @
.12.  


24 yds Ribbn made into Brest knots &ca @8d.
.16.  


1¾ fine Book Muslin @18/
1.11. 6


2½ yds ell wide Do for Ruffles @16
2.     


 2 yds yd wide do @13/ 26/ Starchg the Musln 5/
1.11.  


 Makg the 2 Suits 16/6 2 white Egrets 2/6
.19.  


 Geo. Maynard Hose


12 pr Mens grey worstd Hose @3/ No. 1
1.16.  


12 pr ditto 4 Town W. Thread @3/3 2
1.19.  


12 pr ditto fine 4 White @6/ 3
3.12.  


6 pr ditto superfine bron 4 @6/ 4
1.16.  


3 pr ditto superfine 4 Inda Cottn 7/6 4
1. 2.  


3 pr ditto Town white Silk 16/ 4
2. 8.  


 Willm Hallier Tin


a long Tin Cannister
. 1. 4


a Block Tin Coffee Pot
. 1. 3


a long Tin Sugar Box
. 2.  


3 funnels differt Sizes
. 1. 4


½ dozn large Milk Pans ⅓
. 7. 6


½ dozn Smaller Do 1/
. 6.  


Jno. Payne Plate


24 Polld Desart Spoons 24 oz. 7½ dwt @5/8 fashe 48/
9. 6. 1


14 Polld Table Spoons 33 oz. 13 dwt @5/8 fash. 35/
11. 5. 8


Engraving 38 Crests
.19.  


4 pr Silver Earings with Bobs
.10.  


 Masters & Co. Iron


1 dozn best Padlocks
1. 3.  


½ dozn best Meadow Scythes
.13.  


1 Hay knife 2/6 6 dozn Scythe Stones @2/ 12/
.14. 6


 ½ dozn corse Smiths Files 5/ ½ dozn Do Do 6/
.11.  


 ½ dozn Do Do 4/ ½ dozn Do Do 7/
.11.  


 ½ dozn la: Gouges 4/ 1 Smiths Screw plate large14/ Do Do Small 10/6
1. 8. 6


 ½ dozn Curry Combs 4/ ½ dozn Brushs 6/
.10.  

 
 2 dozn Reap Hooks 20/ A case 6/6
1. 6. 6



 25½ M 8d. Nails @4/3 £5.8.4½ 27 M 10d. @4/9£6.8.3 two Casks 4/
12. 0. 7 1/2


1 pr Quern hand Mill Stones 26 Inchs Diamr
1.15.  


 1 pr Do 23 Inchs Dr 1.10 littere 2/
1.12.  


 Benja. Kenton Wine


3 Gallons Rhenish @6/8
1.     


2 Gallons Canary @11/
1. 2.  


26 pint & 8 Quart Bottles @2/6
. 7. 1


A Hamper
. 1. 6


 Jno. Turner Harris Turn[er]y


 1 dozn course Sieves @6d. 6/ 22 yds floor Mattg @9d. 16/6
1. 2. 6


 2 finest hair Sieves @8d. 1/4 1 long Cielg Broom 3/
. 4. 4


 6 hair brooms @1/3 7/6 6 Mops @10d. 5/
.12. 6


 1 dry rubber with head 4/ 1 dozn best black. Balls10/
.14.  


Matts 
. 1. 6


 Josh Rixton Shoes


2 pr Womens Satten Pumps
1. 1.  


2 pr Everlasting Ditto
1.12.  


Box
. 1.  


[total]
£256.  . 6


Entry out Searchers Fees &ca
2.16.  


Freight primage & Bills of Lading
7.17.  


Premm on £280. Insured @2½ prCt & pol[ic]y
7. 4. 6


Commission
6.16.10



£280.14.10  


N.B. Gunpowder prohibited at present from below
17. 5. 5



£298. 0. 3  


Errors Excepted Robt Cary & Co.



